March 10, 1927. The opinion of the Court was delivered by
This matter is brought in the original jurisdiction of this Court to obtain the release of the petitioner, Thomas P. Pruitt, on two grounds, to wit, that his sentence has expired by operation of law, and, further, that he is entitled to be discharged under the indeterminate sentence Act of 1925.
The position of petitioner is untenable. He has been sentenced for 40 years; the Governor commuted that sentence to 10 years. The sentence still stands, having been modified by action of the Governor by commuting the sentence to 10 years.
Under the Act of Legislature, Act of 1925, p. 63, entitled, "An Act regulating sentences, and the manner of service of sentences, of persons convicted of crime, and providing a penalty for certain violations thereof," it is left to the board of pardons for their action. The Courts have nothing to do with their action unless it should be made to appear that the board of pardons manifestly abused the discretion conferred upon them.
There being no merit in the contention of the petitioner, the petition is dismissed.
MESSRS. JUSTICES COTHRAN, BLEASE, STABLER and CARTER concur.